DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-41, 45-48, 50, 52, 54-61, and 63-68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al, (US Pre-Grant Publication 2009/0227969) in view of Joshi et al. (US Pre-Grant Publication 2007/0265586).

an absorbent layer (228) for absorbing wound exudate [0064]; 
a liquid impermeable, gas permeable filter layer ((240) or in the alternative (232)) over the absorbent layer; 
a cover layer ((232) or in the alternative, (244)) comprising at least one orifice; 
wherein the absorbent layer is in fluid communication with the filter layer (See Figs. 1-3); and 
Jaeb also teaches a pump element attached to the underside of the cover layer and comprising an inlet in fluid communication with the orifice in the cover layer (See Figs. 1-3), but fails teach a pump element on the cover layer. Joshi et al. teaches an apparatus for dressing a wound comprising a pump element on a cover layer and in communication with an orifice in the cover layer (See at least Figs. 12-13). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Jaeb with the teachings of Joshi and to provide the pump element on the cover layer as suggested by Joshi with the reasonable expectation that a cover layer mounted pump would successfully apply negative pressure to the dressing as desired by Jaeb and as taught by Joshi.
Regarding claim 39, Jaeb also teaches a first liquid and gas permeable transmission layer (224) underlying the absorbent layer (See Figs. 2-3) [0059]; wherein the first transmission layer is in fluid communication with the filter layer (See at least Figs. 2-3) [0054-0070].  
Regarding claim 40, Jaeb also teaches a further liquid and gas permeable transmission layer (236) [0071] between the absorbent layer (228) and the filter layer (240) (See Figs. 2-3).  
Regarding claim 41, Jaeb also teaches that the further transmission layer (236) is connected to the first transmission layer (224) (at least because they are both enclosed between the cover layer (244) and the wound contact layer (222)) to thereby provide a pocket therebetween containing the absorbent 
Regarding claim 45, Jaeb also teaches a perforated wound contact layer (220) under the first transmission layer (224) (See Fig. 2). Although Jaeb does not specifically use the term ‘perforated’, the term is interpreted to require that the wound contact layer have at least one through hole. Since the wound contact layer (220) is formed from an open cell foam [0048], and allows for the wicking of fluid by capillary action it is interpreted to be perforated.
Regarding claim 46, Jaeb also teaches an adhesive layer (unlabeled) on an upper surface of the wound contact layer (222), at least because (244) is sealed to (222) via an adhesive which is implicitly and necessary attached to an upper surface of (222) [0078].  
Regarding claim 47, Jaeb in view of Joshi teaches the apparatus of Claim 45. Jaeb fails to teach a releasable protective layer on a lower surface of the wound contact layer. Joshi teaches a releasable protective layer (at least (16); See Fig. 2) on a lower surface of the wound contact layer [0060]. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Jaeb with the teachings of Joshi to include a releasable protective layer on a lower surface of the wound contact layer in order to protect the wound contact surface prior to application to the wound surface.
Regarding claim 48, Jaeb also teaches a third liquid and gas permeable transmission layer (232) between the cover layer and the filter layer [0067] (Figs. 2-3).  
Regarding claim 50, Jaeb also teaches that the cover layer (244) comprises a fluid impermeable sealing layer (at least implicitly) comprising at least one aperture (2670).  
Regarding claim 52, Jaeb also teaches that the filter layer (232) and cover layer (244) extend radially outwards beyond an edge region of the absorbent layer to thereby form a peripheral lip region, 
Regarding claim 54, Jaeb in view of Joshi teaches the apparatus of Claim 38. Jaeb fails to teach an anti-microbial agent in a wound contact layer and/or in the absorbent layer.  Joshi teaches that the liquid collector (analogous to the absorbent of Jaeb and of the instant claims) comprises an antimicrobial agent [0047]. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Jaeb with the teachings of Joshi to include an antimicrobial agent in the absorbent layer in order to prevent microbial proliferation within the dressing.
Regarding claim 55, Jaeb also teaches that the wound contact layer (220) may be a scaffold which promotes the growth of cells or formation of tissue [0050]. 
Regarding claim 56, Jaeb also teaches that the cover layer (244) is over the filter layer (240) or the filter layer (240) is over the cover layer (232).  
Regarding claim 57, Jaeb also teaches an odour trapping element [0083].  

Regarding claim 58, Jaeb et al. teaches an apparatus for dressing a wound, comprising: 
a wound contact layer ((222) and/or (220))configured to contact the wound; 
an absorbent layer (228) for absorbing wound exudate: 
a cover layer ((244) or alternatively (232)) comprising a lower surface configured to seal to the perimeter of the wound contact layer [0076-0078] and an opposite upper surface (i.e. the cover layer (244) is fully capable of being sealed to another upper surface; and in the alternative interpretation (232) is specifically designed to seal to the underside of (244)) , wherein the cover layer comprises at least one orifice ((244) comprises orifice (260); (232) comprises orifice (247)); 

Jaeb also teaches a pump element attached to the underside of the cover layer and comprising an inlet in fluid communication with the orifice in the cover layer (See Figs. 1-3), but fails teach a pump element on an upper surface of the cover layer and covering an orifice in the cover layer. Joshi et al. teaches an apparatus for dressing a wound comprising a pump element on an upper surface of the cover layer and covering an orifice in the cover layer (See at least Figs. 12-13). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Jaeb with the teachings of Joshi and to provide the pump element on the cover layer as suggested by Joshi with the reasonable expectation that a cover layer mounted pump would successfully apply negative pressure to the dressing as desired by Jaeb and as taught by Joshi.
Regarding claim 59, Jaeb also teaches that the cover layer (244) comprises the outermost layer and the upper surface of the cover layer is exposed to the atmosphere (See Figs. 1-3).  
Regarding claim 60, Jaeb also teaches a liquid and gas permeable transmission layer (224) underlying the absorbent layer [0059].  
Regarding claim 61, Jaeb also teaches that the pump element is positioned over the transmission layer (224/1944) (See Figs. 1-3, 18-20).  
Regarding claim 63, Jaeb also teaches that the wound contact layer ((222) and/or (220)) is under the transmission layer (224) (See Figs. 2-3).  
Regarding claim 64, Jaeb also teaches an adhesive layer (unlabeled) on an upper surface of the wound contact layer (222), at least because (244) is sealed to (222) via an adhesive which is implicitly and necessary attached to an upper surface of (222) [0078].  

Regarding claim 66, Jaeb also teaches that the wound contact layer (222) and cover layer (232 or 244) extend radially outward beyond an edge of the absorbent layer to thereby form a peripheral edge region (See Fig. 2).  
Regarding claim 67, Jaeb also teaches that the cover layer (232 or 244) and wound contact layer (222) are sealed together in the peripheral edge region [0076-0078].  
Regarding claim 68, Jaeb also teaches that the apparatus comprises an odor trapping element [0083].   

Claim 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al, (US Pre-Grant Publication 2009/0227969) in view of Joshi et al. (US Pre-Grant Publication 2007/0265586), and further in view of Watt et al. (US Pre-Grant Publication 2007/0225663).
Regarding claim 62, Jaeb in view of Joshi teaches the apparatus of Claim 58 but fails to teach that the absorbent layer comprises at least one through hole. Watt et al. teaches a device for dressing a wound and applying negative pressure comprising an absorbent layer (34) comprising a plurality of through holes (35) which allow for the effective transmission of negative pressure to the wound [0082]. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Jaeb with the teachings of Watt to include through holes in the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,764,732. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 8,764,732 contain each and every limitation of claims 42-44 of the instant application as well as additional features. The claims of the US Patent are narrower than the claims of the instant application, and effectively anticipate the instant claims. Thus the invention of the patent claims 1-20 are in effect a "species" of the "generic" invention of the instant claims 42-44.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Allowable Subject Matter
Claims 49, 51, and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 49 (and claims 51 and 53 which depend therefrom), the prior art of record fails tor reasonably teach or suggest the positioning of the fluid impermeable sealing layer, filter layer and cover layer in the manner as claimed. Examiner was unable to identify prior art which would cure the deficiencies of Jaeb et al, (US Pre-Grant Publication 2009/0227969), Joshi et al. (US Pre-Grant Publication 2007/0265586), and Watt et al. (US Pre-Grant Publication 2007/0225663). Furthermore, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.